[4] The holding in division 1 of the opinion is based on the theory that the jury may not have believed the part of the State's evidence showing appellant's conspiratory participation in the theft of the batteries, but may have believed the part showing his reception of them thereafter knowing them to have been stolen. This implies that if the jury had believed all the evidence they could not have convicted him of the crime charged. There is no evidence that he came into possession of the batteries until after the theft was committed by another person. This being true, in my opinion he could have been convicted of receiving stolen property knowing it to have been stolen although there was evidence from which the jury might have believed (and did believe) that he had some indirect connection with the theft.
Without doubt if the appellant had actually stolen the batteries he could not be convicted under Section 4083, Revised Statutes 1929, Mo. Stat. Ann., p. 2886 (the statute upon which the instant charge is based) of receiving them from himself;
there would be no transfer of possession. But where, as here, the larceny was committed by the negro Williams alone and appellant thereafter received them from Williams with guilty knowledge of the theft, why should he not be liable to prosecution for that
offense even though all the evidence further proved he was connected with the larceny as a conspirator *Page 511 
in such manner as would have warranted his conviction of larceny as an accessory before the fact under Section 4446, Revised Statutes 1929 (Mo. Stat Ann., p. 3052)? I think he would be, notwithstanding the supposed holding to the contrary in State v. Shapiro, 216 Mo. 359, 371, 115 S.W. 1022, 1025, and other cases cited in the principal opinion. I fully understand that opinion does not follow these cases, but merely lays them to one side and decides the cause on another theory. Yet it seems to me the question is important enough to call for square decision.